Per Curiam.
The petitioner was only entitled to “ an opportunity of making an explanation ” (Dom. Rel. Ct. Act, §§ 16 and 17) after due notice upon written charges. (People ex rel. Lee v. Waring, 1 App. Div. 594; affd., 149 N. Y. 621; People ex rel. Throckmorton v. McCartney, 28 App. Div. 138; People ex rel. McNeile v. Glynn, 128 id. 257; People ex rel. Conti v. Kempner, 144 id. 339.) Since it is conceded that there was full compliance with these conditions, the determination should be confirmed, with fifty dollars costs and disbursements, and the petition dismissed.
Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Determination unanimously confirmed, with fifty dollars costs and disbursements, and the petition dismissed.